Citation Nr: 9934222	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 50 
percent disabling.  

2.  Entitlement to an effective date earlier than May 21, 
1999 for a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board), in part, from a January 1996 RO decision 
which denied an increase in a 30 percent rating for PTSD.  
The veteran timely appealed the increased rating issue.  A 
personal hearing at the RO was held in June 1997.  In a June 
1999 decision, the RO increased the evaluation for PTSD to 50 
percent, effective May 21, 1999.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim for an increased rating continues.  AB v. Brown, 6 
Vet.App. 35 (1993).  

The Board notes that a June 1999 supplemental statement of 
the case (SSOC) listed the issue as the "evaluation" for 
PTSD, noted the rating was increased to 50 percent, and also 
discussed the effective date for the award.  In July 1999, 
the veteran filed a notice of disagreement with the 
determination that the proper effective date for the 
increased rating was May 21, 1999.  The RO issued him an SSOC 
in July 1999.  This SSOC listed the issue as the 
"evaluation" of PTSD, although it discussed the effective 
date issue.  The SSOC and its cover letter did not make clear 
that there was a separate effective date issue, and that to 
perfect an appeal of such issue, a substantive appeal on such 
issue would have to be filed within 60 days.  See 38 C.F.R. 
§§ 19.30(b), 20.302(c) (1999).  Statements by the veteran's 
representative in October 1999 indicate the veteran continues 
to appeal the effective date issue.  Under the circumstance 
of this case, the Board finds that the representative's 
statements constitute a substantive appeal and such appeal is 
timely; thus, the effective date issue is also before the 
Board.




REMAND

The veteran's claim for an increased rating for PTSD was 
filed in March 1995.  He claims that his PTSD should be rated 
higher than 50 percent; and he claims the 50 percent rating 
should be effective from the date he filed his claim in March 
1995, rather than from May 1999.  His claims are well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  

The last SSOC was issued by the RO in July 1999.  In October 
1999, the RO sent the veteran a letter telling him that his 
case was being sent to the Board; he was told, in part, that 
any additional evidence concerning his appeal must be 
submitted within 90 days.  In October 1999, the veteran 
submitted a statement from J. Douglas Bremner, M.D., without 
a waiver of his right to have it considered initially by the 
RO.  Since the evidence was received within 90 days following 
the date his appeal was certified to the Board for appellate 
review, the Board accepts such evidence as timely submitted.  
However, as the veteran did not waive RO consideration of 
such evidence, the case must be returned to the RO for 
initial consideration of the evidence and inclusion of the 
evidence in an SSOC.  38 C.F.R. §§ 19.37, 20.1304.  

The Board notes that the veteran last had a VA compensation 
examination for his PTSD in November 1996, over 3 years ago, 
and he claims his condition has worsened.  Under the 
circumstances, a current VA examination is warranted as part 
of the duty to assist.  Caffrey v. Brown, 6 Vet.App. 377 
(1994).  The file contains a number of VA and private medical 
records since 1995 which are pertinent to both the increased 
rating and effective date issues.  However, the file suggests 
that there are additional records which have not been 
obtained, particularly all clinical records from the West 
Haven VA Medical Center (VAMC).  These records should be 
secured.  Bell v. Derwinski, 2 Vet.App. 611 (1992); Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992). 

The Board notes that, during the remand, the veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain copies of all 
clinical records of the veteran's VA and 
private psychiatric treatment dated from 
1995 to the present, and not already on 
file.  This includes, but is not limited 
to, all VAMC outpatient records and all 
treatment records from Dr. Bremner.

2.  Thereafter, the veteran should 
undergo a VA examination to determine the 
severity of his PTSD.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.

3.  The RO should then review the issue 
of an increase in the 50 percent rating 
for PTSD, and the issue of an effective 
date earlier than May 21, 1999 for the 50 
percent rating.  If the claims are 
denied, an SSOC should be issued to the 
veteran and his representative, and they 
should be given an opportunity to 
respond.  Then the case should be 
returned to the Board.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


